Citation Nr: 0425571	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the proximal left tibia and fibula, with varus 
deformity, chronic synovitis, and degenerative changes, 
currently evaluated 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fragment wound of the left knee, with muscle weakness and 
hernia of the proximal anterior tibialis muscle, Muscle Group 
XII, currently evaluated 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
fragment wound of the left knee, with muscle weakness and 
hernia of the popliteal fossa, Muscle Group XI, currently 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Service connection for a left knee fragment wound 
was established in 1972 and a noncompensable rating was 
assigned.  A rating decision in March 1999 increased the 
rating to 10 percent disabling and also assigned a separate 
10 percent rating for muscle weakness and hernias of the 
"proximal tibia" and popliteal fossa.  The veteran 
disagreed with that action, contending that higher ratings 
were appropriate.  In May 2002, the RO further assigned 
separate 10 percent ratings for the hernias involving the two 
Muscle Groups and increased the rating for residuals of a 
fracture of the proximal tibia and fibula to 30 percent 
disabling.  The Board considers that all of the issues 
involving ratings assigned for the veteran's service-
connected left knee disability remain on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA).  That law enhanced VA's duty 
to notify a claimant of the information and evidence 
necessary to establish entitlement to the benefit sought and 
also enhanced VA's duty to assist a claimant in obtaining 
necessary evidence.  Further, subsequent decisions of the 
United States Court of Appeals for Veterans Claims (Court) 
have clarified the manner in which VA must implement that 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Although the May 2002 supplemental statement of the case 
provided the veteran with the text of the revised regulations 
promulgated by VA to implement the VCAA, review of the claims 
file does not disclose that he has been furnished notice that 
meets the requirements of the VCAA and the decisions of the 
Court.  The Board is cognizant that this case has already 
been Remanded once, in August 2003, pursuant to Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the Court's Pelegrini 
decision was issued subsequent to that Remand and 
substantially altered VA's approach to the adjudication of 
claims.  Regretfully, therefore, because the veteran has not 
been given sufficient VCAA notice, this case must be Remanded 
yet again.  

Accordingly, this case is again REMANDED to the RO for the 
following additional actions:  

1.  The RO should provide the veteran 
with notice as to the specific 
information and evidence that is 
necessary to establish entitlement to 
each of the claimed benefits.  The notice 
must specify which evidence VA will 
obtain and which evidence the veteran 
bears responsibility for submission.  The 
veteran should be requested to submit all 
evidence in his possession that is 
pertinent to his claims.  The RO should 
assist the veteran in obtaining any 
additional evidence identified by him and 
should conduct any additional development 
of the record indicated by information or 
evidence that is received.  

2.  If additional evidence is added to 
the record, the RO should again consider 
the veteran's claims.  If any action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case and should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




